Title: To George Washington from Vice Admiral d’Estaing, 17 July 1778
From: Estaing, Charles-Hector Théodat, comte d’
To: Washington, George


          
            Sir,
            In the Rhode without SandyHook the 17th July 1778
          
          The bar of the river Shrewsbury, the officer sailors and boats, that I have lost in the
            waves, have not hindered Colonel Laurens from bravg them twice to come and deliver me
            himself the letter, that you did me the honor to write me the 14th of this month. The
            desire of communicating with you alone could have induced me to hazard a descent myself
            the first, and with four grenadiers as my only support, in a place, the debarkation of
            which is as difficult as it was unknown; and where there existed not a single spot
            proper for embarkation. The sacrifice of several of my men appeared to me less
            affecting, as it was the sole mean of communication, I could have.
          
          I have occupied myself less with discovering the number of English vessels of war in
            the Rhode of Sandy Hook than the means of entering it. I suppose there fourteen vessels
            of war, a throng of frigates and a multitude of transports—This superiority of number
            and the goodness of the English navy will not hinder me from attacking Lord Howe in his
            retrenchment and under his batteries, if the depth of the water do not forbid me. I only
            received three pilots yesterday; they have need of recollecting their ideas, and are at
            this time sounding the river. The hope of giving you something positive on this head
            engaged me to pray your estimable, well-informed and most amiable Aide De Camp, to pass
            a bad night on board the Languedoc.
          He will give you an account, Sir, of the regret I shall feel, if the powerful mark of
            friendship, which the King has given his allies, who are so dear to him, should not
            prove of so great utility as he might promise himself. I will not enter into any further
            detail in this letter. Mr Laurens will tell you more, than I can write. But it will be
            very important, that the arrival of so great a naval succour should produce at the same
            time a general effort by land. If unfortunately that should be impossible, you are too
            good a patriot and too great a soldier, not to feel the necessity, I shall be under, of
            going to seek elsewhere an opportunity of injuring our common enemy. The places, that
            you shall point out to me, will appear to me preferable—whenever naval circumstances and
            the state of my supplies will permit. ’Tis with the greatest pleasure, that I learn from
            Mr Gerard, the King’s minister, that you are cloathed with the most ample powers, to
            treat with me on military operations. I cannot act, either far or near under the
            auspices of a greater master—You are a master; and you know, that the instant one thing
            becomes necessary, we ought to attempt another.
          I have received a printed list of the eleven English vessels of the line, which are
            announced to us, on very good part. This news published by order of the Congress
            acquires an authenticity whi⟨ch⟩ merits the highest attention.
          Accept my compliment upon your last victory. Even were not the success of America
            become our own, by the intimate bands which bind us together; it would be impossible as
            a soldier and as a man not to participate in it. It is natural to love to see one laurel
            more adorning the brow of a great man. I have the honor to be &c.
        